Citation Nr: 0006568	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-07 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

FINDING OF FACT

The veteran has been diagnosed with PTSD, and his claim for 
service connection for PTSD is supported by sufficient 
competent evidence to render the claim plausible and capable 
of substantiation.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  In reviewing a claim for service connection, the 
initial question is whether the claim is well grounded.  
Generally, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be evidence (i.e. 
medical) of a current disability.  Third, there must be 
evidence of a nexus between the in-service injury or disease 
and the current disability, as shown through the medical 
evidence.  See Epps v. Gober, 126 F.3d 1464 (1997).  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a case involving PTSD is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  See 
Cohen v. Brown, 10 Vet. App. 128 (1997) (citations omitted).

The record shows that the veteran was a combat engineer and 
that he served in the Republic of Vietnam from April 1972 to 
August 1972.  He was issued the National Defense Service 
Medal and the Vietnam Service Medal upon completion of his 
tour in Vietnam.

In connection with his appeal, the veteran has reported that 
he was exposed to several stressors while stationed in 
Vietnam.  In a September 1997 statement, the veteran 
indicated that he served with the 1st Battalion, 4th Marine 
Regiment from the 3rd Engineer Battalion, 3rd Marine Division 
and that he worked on mine detection and explosives.  The 
veteran stated that he embarked from Okinawa to the Gulf of 
Tonkin aboard the USS St. Louis and he was also stationed on 
the USS Okinawa during the period from April 1972 to August 
1972.  He reported that his assigned ship cruised near the 
Demilitarized Zone and Quang Tri, usually about one to three 
miles from shore.  During this time period, the veteran 
indicated that there was constant bombardment of the area.  
The veteran was told that the Vietnamese forces were being 
overrun by the North Vietnamese Army and that the soldiers in 
his unit would be sent in as reinforcements.  Later, he was 
told that some of the soldiers aboard his ship were shot down 
in their helicopters and they were killed.  The veteran was 
told at one point that Vietnamese MIGs were incoming, but 
they were turned away by American aircraft.  He further 
reported having feelings of anxiety when he learned that Jane 
Fonda, the movie actress, was sympathizing with the North 
Vietnamese forces.  He stated that his time aboard ship made 
him feel like he was on "death row."

In a November 1997 letter, the veteran stated that two or 
three helicopters were shot down from the USS Okinawa, and 
two enlisted crew members were killed as a result.  He 
reported that he was aboard the USS St. Louis at the time, 
but that hearing of this incident was stressful and produced 
fear and anxiety because he often flew in helicopters between 
the USS St. Louis and the USS Okinawa in Vietnam airspace and 
he had a fear of being shot down.  He also reported that 
being on alert frequently resulted in a great deal of 
anxiety.  In a statement received in April 1998, the veteran 
indicated that the individuals killed when the helicopters 
were shot down on July 11, 1972, were Cpl. Kenneth Crody and 
a SSgt. Hendrix, both Marines.

During a PTSD evaluation in November 1997, the examiner 
referred to the veteran's time aboard ship off the coast of 
Vietnam.  At that point, the veteran reportedly began to 
develop a strong sense of severe anxiety and a wish to run.  
The examiner reported that the veteran had developed a panic 
attack disorder after his separation from service.  During 
these attacks, the veteran would become shaky and sweaty, and 
he would hyperventilate and have an intense desire to run.  
The examiner diagnosed panic disorder without agoraphobia.

A VA mental health counselor in December 1997 stated that 
since the veteran's "discharge from the military in 1973 
[he] has experienced an emotional condition known as Post 
Traumatic Stress Disorder, a diagnosis which is specifically 
described in the American Psychiatric Association Diagnostic 
Manual D.S.M. (309.89)."  He indicated that the condition 
was characterized by such behavioral symptoms of heightened 
anxiety, immobilizing depression, social isolation and 
difficulty with interpersonal relationships.  As well, he 
reported that PTSD was also closely associated with other 
difficulties such as substance abuse, eating and sleeping 
disorders, intrusive memories, dissociative reactions 
(flashbacks) and nightmares.

The Board has reviewed this evidence, and concludes that the 
veteran has presented evidence of a well-grounded claim for 
service connection for PTSD.  There is medical evidence of a 
diagnosis of PTSD that appears to have been based on the 
applicable criteria and based on the veteran's military 
service.  In addition, the Board accepts, for the limited 
purpose of well-grounding the veteran's claim, the veteran's 
statements and testimony that he was exposed to stressful 
events during his tour of duty in Vietnam.  Further, the 
December 1997 statement provides the possible nexus between 
the veteran's claimed exposure to traumatic events and a 
diagnosis of PTSD.

Accordingly, the Board finds that the veteran has presented a 
claim that is well grounded.  However, further development of 
evidence is required before a final disposition of this issue 
on appeal.  This additional development will be addressed in 
the REMAND portion of this decision.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded, and his claim with respect to that issue is granted 
to this extent only.


REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection, the Board observes 
that the VA has a further obligation to assist him in the 
development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.  The veteran has 
presented medical records showing a diagnosis of PTSD, and 
while there may be some issue as to whether this diagnosis is 
based on accurate or valid accounts of his stressor history, 
the veteran has, nonetheless, presented medical evidence 
establishing the required nexus between PTSD and his active 
service.  See Cohen, 10 Vet. App. at 128.

However, a review of the record reflects that additional 
development by the RO is necessary before the Board can 
proceed in adjudicating the veteran's claim.  First, the 
United States Court of Veterans Appeals (Court) has held that 
the VA has constructive knowledge of medical records 
generated by its agency, and the VA is obligated to obtain 
any such pertinent treatment records, as well as other 
records of which the VA was notified.  See Bell v. Derwinski, 
2 Vet. App. 611, 612-613 (1992).  In this case, the veteran 
indicated in his April 1998 Notice of Disagreement that he 
was treated in the early 1980's at Court St. Outpatient 
Clinic for PTSD.  He also reported that he was treated at VA 
Medical Jamaica Plains in the psychiatric ward on more than 
one occasion in 1986, and at VA Hospital Brockton during 
unspecified times.  The veteran's representative has also 
referred to clinical notes from a psychiatric clinical nurse 
specialist dated December 10, 1997.  Although the nurse's 
notes are associated with the claims file, the physician's 
treatment records have not been obtained.  In addition, a VA 
examination report dated November 1997 makes reference to 
medication prescribed to the veteran by a Dr. Dreyfuss at the 
Causeway St. VA Outpatient Clinic; however, treatment records 
from Dr. Dreyfuss are also not associated with the claims 
file.

Second, the veteran has reported experiencing several 
stressful events in service, outlined in detail in the 
decision above.  He does not allege that he was involved in 
combat, but asserts that while serving with the Marine 
Amphibious Unit he was exposed to conditions that caused him 
to fear for his life.  The Board notes that since the veteran 
served in the Marine Corps, service department verification 
of stressors is performed by the Office of the Commandant of 
the Marine Corps.  As the veteran has what can be 
characterized as a diagnosis of PTSD which appears to conform 
to the applicable regulatory criteria and which has been 
related to his period of active service, verification of the 
occurrence of the claimed stressors from the Office of the 
Commandant of the Marine Corps is required.  See 38 C.F.R. 
§ 3.304(f) (1999); Zarycki v. Brown, 6 Vet. App. 91, 93 
(1993).

In addition, in the event that the alleged stressors are 
verified, competent medical evidence is required to link any 
current PTSD symptomatology to the in-service stressor(s).  
The evidence must be able to distinguish the degree to which 
the veteran's psychiatric symptomatology was caused by in-
service stressors, and the extent to which the veteran's 
psychiatric problems were caused by other factors, such as 
some other psychiatric disorder.  It is therefore the opinion 
of the Board, that in the event that any of the veteran's 
stressors can be verified, the RO should refer the veteran's 
claims file to a panel of two VA board certified 
psychiatrists, to review the claims file, and all the medical 
evidence associated with it, in order to make those 
determinations.

In this regard, the Board notes that the veteran and his 
representative appear to be seeking service connection for an 
acquired psychiatric disorder, to include PTSD and panic 
disorder, rather than PTSD alone.  As stated above, the 
veteran has a diagnosis of panic disorder without 
agoraphobia.  The nature and etiology of the any other 
psychiatric disorder must be made in relation to the 
veteran's claim for service connection for PTSD.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
and medical facilities which have treated 
him since his separation from service for 
a mental disorder.  After securing any 
necessary authorizations, the RO should 
obtain and associate with the claims file 
any such treatment records not already 
contained in the claims file, including 
any records from the Court St. Outpatient 
Clinic, the Jamaica Plain VA Medical 
Center, the Brockton VA medical facility, 
and the Causeway St. VA Outpatient 
Clinic.

2.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding his alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  In addition, the veteran should 
be asked to provide specific details of 
the duties he performed during his 
Vietnam tour and to submit any military 
documentation that he has relevant to 
those duties.  The veteran is advised 
that this information is vital to 
obtaining supportive evidence of the 
claimed stressful events and that he must 
be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
informed that the Court has held that 
asking him to provide such underlying 
facts does not constitute either an 
impossible or an onerous task.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991).

3.  The RO should obtain, from the 
National Personnel Records Center and 
Marine Corps Historical Center, History 
and Museum Division, the personnel 
records of the veteran concerning his 
active duty, as well as morning reports 
and unit histories concerning the 
veteran's unit during his Vietnam 
service.

4.  The RO should then review the file, 
including the post-service medical 
evidence of record, and prepare a summary 
of all of the veteran's claimed 
stressors.  This summary, a copy of the 
veteran's DD Form 214, and all associated 
service documents should be sent to the 
to the Office of the Commandant of the 
Marine Corps, which should be requested 
to investigate and attempt to verify the 
alleged stressors.  

5.  If any of the above stressors are 
verified, the veteran should be examined 
by a panel of two VA board certified 
psychiatrists who have not previously 
treated or examined him, to determine the 
nature and extent of any current 
psychiatric disorder.  Each psychiatrist 
should conduct a separate examination and 
correlate their findings.  The 
examination reports should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the panel should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  The entire claims folder, 
and a copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examinations.  The 
examiners are informed that any diagnosis 
reached should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have PTSD, the examiners are 
requested to identify the diagnostic 
criteria supporting the diagnosis.  Any 
necessary special studies or tests, 
including psychological testing, should 
be accomplished.  The examiners should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed and 
the likely onset of any psychiatric 
disorder(s) found.  Should PTSD be found, 
the examiners should report the 
circumstances of the veteran's 
independently verified stressors, and 
determine whether it is at least as 
likely as not that the diagnosed PTSD is 
related to service.  A complete rationale 
for all opinions and conclusions 
expressed should be given.

6.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand.  Any examination report failing 
to comply with the directives of this 
remand should be returned for corrective 
action.

7.  The RO should then adjudicate the 
veteran's claim for service connection 
for an acquired psychiatric disorder to 
include PTSD.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
wherein all pertinent statutes and 
regulations must be fully set forth.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond before the case is returned to 
the Board for further action.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 


